 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Hospitals, Incorporated and the Children'sHospital, Inc., Employer-Petitioners and Hospi-tal and Nursing Home Employees, Local 113,AFL-CIO. Case 18-RM-1053May 16, 1980DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 31, 1979, the Acting Regional Directorfor Region 18 issued a Decision and Clarificationof Bargaining Unit in the above-entitled proceedingin which he found that no question affecting com-merce existed with regard to the representation ofadmitting clerks and interviewers' employed bythe Employers at their facilities in St. Paul, Minne-sota, within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the National Labor Rela-tions Acts, as amended. Additionally, the ActingRegional Director treated the Employers' petitionas a motion for clarification with respect to unitplacement of their unrepresented admitting inter-viewers and found that these employees constitutedan accretion to the multiemployer service andmaintenance bargaining unit represented by theUnion. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployers filed a timely request for review of theActing Regional Director's decision on thegrounds, inter alia, that the Acting Regional Direc-tor's finding on a substantial factual issue is clearlyerroneous, and that a substantial question of law israised by the absence of officially reported Boardprecedent applicable to the instant proceeding. Bytelegraphic order dated August 30, 1979, the Boardgranted the request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding with respect to the issues underreview and makes the following findings:United Hospitals, Incorporated (United), is aMinnesota corporation, formed in 1972 by themerger of Charles T. Miller Hospital and St. LukesHospital, that owns and operates two hospital facil-I The record reveals that the duties of the unionized admitting clerksand the nonunionized admitting interviewers employed by the Employersare basically similar, and that the terms "admitting clerks" and "admittinginterviewers" are used interchangeably to describe the same job func-tions.249 NLRB No. 63ities2in St. Paul, Minnesota. The Children's Hospi-tal, Inc. (Children's), is also a Minnesota corpora-tion located in St. Paul and since 1974 has beenparty to a management agreement with Unitedwhereby United furnishes certain administrative,executive, staff, and operational functions to Chil-dren's, which retains its separate corporate identitytogether with its own assets and board of directors.Both United and Children's are members of HealthManpower Management, Inc. (HMMI), which ne-gotiates and administers collective-bargainingagreements for approximately 21 health care insti-tutions in the Minneapolis-St. Paul metropolitanarea. Approximately 5,500 service and maintenanceemployees, of which 500-600 are employed byUnited and 100-150 are employed by Children's,are members of an HMMI multiemployer bargain-ing unit represented by the Union. Of the 21 em-ployers represented by HMMI, only the admittingclerks employed by Mercy Hospital and the St.Lukes Division of United are included in the mul-tiemployer service and maintenance bargainingunit, while the admitting clerks and interviewers ofthe remaining 19 employers are excluded therefromand, indeed, are unrepresented.United and Children's are currently implement-ing plans to consolidate their operations at a newfacility in St. Paul. Children's and the St. LukesDivision of United were scheduled to move intothe new facility during the late spring of 1979,while the Miller Division of United is supposed totransfer to the new facility in mid-1980. Previously,the 13 unionized admitting clerks of the St. LukesDivision, the 13 unrepresented admitting interview-ers of the Miller Division, and the 14 unrepresent-ed admitting interviewers of Children's worked inseparate offices in their respective hospitals. Uponcompletion of the consolidated new facility, how-ever, the unrepresented admitting interviewers ofthe Miller Division and the unionized admittingclerks of the St. Lukes Division will be united intoa single department and work in the same offices.Further, all of the unrepresented admitting inter-viewers of Children's scheduled for transfer to thenew facility are to become employees of Unitedand will be placed on United's payroll. Some ofChildren's admitting interviewers will work in acombined United and Children's emergency room,while others will be assigned to the admittingoffice located in the Children's wing of the new fa-cility. The record reveals that United plans to useall admitting clerks and interviewers interchange-ably, regardless of their past divisional assignmentsz The former St. Lukes Hospital and Charles T. Miller Hospital arenow known as the St. Lukes Division and Miller Division of United Hos-pitals, respectively.--- UNITED HOSPITALS, INCORPORATED563or representational status, according to its staffingneeds.During collective-bargaining sessions conductedin late 1978 and early 1979, the Union took the po-sition that, upon consolidation of the admitting de-partments at the new facility, the unrepresented ad-mitting interviewers would constitute an accretionto the HMMI multiemployer service and mainte-nance employees unit. The Employers seek a self-determination election conducted by the Boardamong the 40 admitting department employeesscheduled to work at United's new facility. Theycontend, inter alia, that a question concerning rep-resentation exists because of the consolidation ofthe previously separate admitting departments intoa new integrated operation at United's new facility.They further assert that the accretion finding of theActing Regional Director is inappropriate, and that"fairness" demands that the Board direct an elec-tion in which the admitting clerks and interviewersat United's new facility be given a choice betweenjoining the multiemployer service and maintenanceunit or being unrepresented.The Acting Regional Director found that noquestion concerning representation exists becausethe Employers' petition seeks an election in a unitof all admitting clerks and interviewers employedby United and Children's, a unit "narrower thanthe unit sought and claimed appropriate by theUnion herein which claims to represent a multi-em-ployer unit of service and maintenance employeesat 21 area hospitals which are members of HMMI."The Acting Regional Director reasoned that tofind the petition raises a question concerning repre-sentation would permit the Employers "to carveout at will a small portion of the long-establishedbargaining unit" and, thus, to test the Union's con-tinued majority status. The Acting Regional Direc-tor noted that in the circumstances of this casesuch a result would appear at odds with theBoard's holdings under Section 9(c)(l)(B) of theAct.While we agree with the Acting Regional Direc-tor's conclusion that no question concerning repre-sentation exists with respect to the employees ofthe Employers involved here, we do not rely onhis finding that the Employers' petition attempts to"carve out at will a small portion of the long-estab-lished bargaining unit herein and thereby test theUnion's otherwise unquestioned continued majoritystatus." Rather, we note that the Union, in de-manding recognition as bargaining representativefor the admitting interviewers at United's new fa-cility, requested only that they be accreted to theHMMI multiemployer service and maintenanceunit, and did not and does not now seek to repre-sent the admitting department employees in a sepa-rate bargaining unit. There being no request to rep-resent these employees as a separate unit, we findno question concerning representation has beenraised within the meaning of Section 9(c)(1) andSection 2(6) and 2(7) of the Act.3Accordingly, weshall dismiss the RM petition.With respect to the unit clarification issue, theActing Regional Director found that the admittinginterviewers employed by Children's and theMiller Division of United constituted an accretionto the multiemployer service and maintenance bar-gaining unit represented by the Union. In so find-ing, the Acting Regional Director relied on thefact that after the move to the new facility all ad-mitting clerks and interviewers will be on United'spayroll and work in a single admitting department,they will perform similar job functions undercommon supervision, and the admitting operationwill be integrated fully into the operation of thenew facility. We disagree with the Acting RegionalDirector's accretion finding. In so doing, we espe-cially note that the admitting interviewers em-ployed by Children's and the Miller Division ofUnited have traditionally been excluded from themultiemployer unit by the parties thereto and,indeed, have been unrepresented, and that only theadmitting clerks of 2 of the 21 health care facilitiesrepresented by HMMI in the multiemployer unitare included in that unit. As the overwhelming ma-jority of admitting clerks and interviewers em-ployed by the HMMI-represented employers areexcluded from the multiemployer service and main-tenance unit and are unrepresented, we will not, ona piecemeal basis, accrete to that unit the unrepre-sented admitting interviewers of the Employersherein. Rather, we find that the admitting inter-viewers employed by Children's and the Miller Di-vision of United may not be added to the multiem-ployer unit without a self-determination electionheld among the admitting clerks and interviewersof the other HMMI-represented employers histori-cally excluded from the multiemployer service andmaintenance unit represented by the Union, assum-ing that those employees would otherwise belongin that unit.4Accordingly, we shall dismiss the pe-tition and vacate the Acting Regional Director'sorder adding the admitting interviewers of Chil-dren's and the Miller Division of United to themultiemployer service and maintenance unit repre-sented by the Union.3 Woolwich, Inc., 185 NLRB 783 (1970); Bowman Building Products Di-vision and Allegheny Strapping Division of Cyclops Corporation, 170 NLRB312 (1968).' Roper Corporation Newark Division. 186 NLRB 437 (1970). 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.IT IS FURTHER ORDERED that the Acting Region-al Director's order be, and it hereby is, vacated.